NOT FOR PUBLICATION WITHOUT THE
                               APPROVAL OF THE APPELLATE DIVISION
        This opinion shall not "constitute precedent or be binding upon any court." Although it is posted on the
     internet, this opinion is binding only on the parties in the case and its use in other cases is limited. R. 1:36-3.




                                                         SUPERIOR COURT OF NEW JERSEY
                                                         APPELLATE DIVISION
                                                         DOCKET NO. A-3210-14T2

STATE OF NEW JERSEY,

          Plaintiff-Respondent,

v.

EUGENE LAVERGNE,

     Defendant-Appellant.
____________________________

                    Argued December 21, 2017 – Decided November 7, 2018

                    Before Judges Simonelli, Haas, and Gooden Brown.

                    On appeal from Superior Court of New Jersey, Law
                    Division, Middlesex County, Indictment No. 12-11-
                    1840.

                    Robert Carter Pierce, Designated Counsel, argued the
                    cause for appellant (Joseph E. Krakora, Public
                    Defender, attorney; Robert Carter Pierce, on the brief).

                    Evgeniya Sitnikova, Deputy Attorney General, argued
                    the cause for respondent (Christopher S. Porrino,
                    Attorney General, attorney; Ian C. Kennedy, Deputy
                    Attorney General, of counsel and on the brief).

          The opinion of the court was delivered by
GOODEN BROWN, J.A.D.

       Despite extensive motion practice, both pre- and post-trial, defendant was

convicted by a jury of second-degree misapplication of entrusted property,

N.J.S.A. 2C:21-15, and fourth-degree contempt, N.J.S.A. 2C:29-9(a), and

sentenced to an aggregate term of seven years' imprisonment. The convictions

stemmed from defendant, a now disbarred attorney, misappropriating funds

entrusted to him as a fiduciary in a probate matter, and failing to comply with

court orders directing the distribution of the funds. Specifically, defendant was

directed to withhold $200,000 from a $502,193.14 check made payable to

defendant's attorney trust account, representing the proceeds of the sale of an

estate asset. Instead, defendant misappropriated over $100,000 of those funds.

       Defendant now appeals from his convictions and sentence, raising the

following arguments for our consideration:

              POINT I: THE TRIAL COURT ERRED BY DENYING
              [DEFENDANT'S] MOTION FOR A JUDGMENT OF
              ACQUITTAL BECAUSE (A) THE EVIDENCE
              PRESENTED BY THE STATE WAS INSUFFICIENT TO
              WARRANT A CONVICTION AND, IN THE
              ALTERNATIVE, (B) THE AMOUNT ALLEGEDLY
              DIVERTED WAS LESS [THAN] $75,000, WHICH
              WOULD REDUCE THE CHARGE TO THIRD DEGREE
              MISAPPLICATION OF ENTRUSTED PROPERTY.1


1
    We have condensed Point I for clarity.
                                                                         A-3210-14T2
                                        2
POINT II: THE TRIAL COURT DEPRIVED
[DEFENDANT] OF HIS SIXTH AMENDMENT RIGHT
TO CONFRONTATION BY TAKING JUDICIAL
NOTICE OF JUDGE KILGALLEN'S OCTOBER 6, 2010
AND JUDGE CAVANAGH'S NOVEMBER 4, 2010
ORDER AND ADMITTING THE ORDERS IN
EVIDENCE.

POINT III: THE TRIAL COURT ERRED BY DENYING
[DEFENDANT'S] MOTION TO DISMISS THE
INDICTMENT BECAUSE THE MONMOUTH COUNTY
GRAND JURY DID NOT HAVE JURISDICTION TO
HEAR THE CASE AND RETURN AN INDICTMENT
AGAINST [DEFENDANT].

POINT IV: THE PROSECUTOR'S SUMMATION WAS
FILLED WITH IMPROPER REMARKS THAT
DEPRIVED [DEFENDANT] OF A FAIR TRIAL. (NOT
RAISED BELOW)[.]

POINT V: THE TRIAL COURT ERRED BY
IMPROPERLY INSTRUCTING THE JURY THAT THE
STATE     "ASSERTS    THE     DEFENDANT’S
RESPONSIBILITY WAS AS A FIDUCIARY FOR THE
ESTATE OF FOWLER," WHEN THE INDICTMENT
CHARGED HIM WITH BEING A FIDUCIARY TO
RICHARD AND MARY BETH GREENHALGH.

POINT VI: THE TRIAL COURT ERRED BY FAILING
TO INSTRUCT THE JURY, SUA SPONTE, THAT "IT
MAY, BUT IS NOT REQUIRED TO, ACCEPT AS
ESTABLISHED ANY FACT WHICH HAS BEEN
JUDICIALLY NOTICED." (NOT RAISED BELOW)[.]

POINT VII: THE SENTENCE IMPOSED UPON
[DEFENDANT] WAS MANIFESTLY EXCESSIVE.



                                              A-3210-14T2
                    3
After considering the arguments presented in light of the record and applicable

law, we affirm.

                                       I.

      We glean the following facts from the trial record, which consisted of

numerous documentary exhibits as well as testimony of five State witnesses, a

settlement agent for a title insurance company, a partner in a law firm, a clerk

from the Monmouth County Surrogate's Office, and two members of the

Monmouth County Prosecutor's Office.         Defendant neither produced any

witnesses nor testified on his own behalf.

      On July 6, 2009, Judge Thomas W. Cavanagh, Jr., entered an order

approving the sale for $800,000 of the Avon Marina, a waterfront property

located in Avon-by-the-Sea. The seller of the property was the Estate of James

Fowler (Estate). The Estate was involved in litigation, and defendant was the

attorney for the Estate.

      In a second July 6, 2009 order prepared by defendant, Judge Cavanagh

appointed Connie Fowler-Minck as the permanent Substituted Administrator,

C.T.A. of the Last Will and Testament of James Fowler and as the Substituted




                                                                        A-3210-14T2
                                       4
Trustee of the Trust of James Fowler, replacing Mary Beth Greenhalgh. 2 The

second July 2009 order also directed "the moving party" to "escrow the sum of

$400,000 from the closing" of the Avon Marina "to pay claims" against the

Estate "by the former co-executrix," Mary Beth Greenhalgh, and the former

Estate attorney, her father, Richard Greenhalgh. The order also specified that

"[t]he money will not be disbursed [with]out another order from the [c]ourt." 3

       The closing occurred the following day on July 7, 2009. The net proceeds

due to the Estate from the $800,000 sale price was $502,193.14, after deductions

for mortgage payoff, tax adjustments, and liens. During the closing, the title

agency issued two checks to defendant. One check for $502,193.14 was payable

to defendant's attorney trust account, and the other check for $25,000 was

payable to defendant as compensation for his legal services.

       On August 28, 2009, after Richard Greenhalgh filed a motion for attorney

fees, Judge Cavanagh entered another order scheduling a plenary hearing for the

counsel fee application, and directing Mary Beth Greenhalgh to file a formal

claim for commissions, attorney fees, and costs, pursuant to N.J.S.A. 3B:14-24


2
    In an order dated August 22, 2008, the court had removed Mary Beth
Greenhalgh and appointed Connie Fowler-Minck on an interim basis. The July
6, 2009 order made that appointment permanent.
3
    These two latter directives were handwritten on the order by Judge Cavanagh.
                                                                         A-3210-14T2
                                        5
and Rule 4:24-2. The August 2009 order also stated that "[t]he amount being

held in Escrow by the attorneys for the Substitute Administrator C.T.A. of the

Estate . . . may be reduced to $200,000 with the consent of all interested parties."

      On May 13, 2010, Judge Cavanagh entered two companion orders. In one

order, Judge Cavanagh awarded Richard Greenhalgh $112,374.44 from the

Estate, representing attorney fees and reimbursements for payments made on

behalf of the Estate. In the other order, Judge Cavanagh awarded Mary Beth

Greenhalgh $17,000 from the Estate, representing commission and costs. When

the Estate failed to comply with the May 2010 orders by failing to pay the awards

to the Greenhalghs, on August 11, 2010, Parsons and Nardelli, attorneys for the

Greenhalghs, filed a motion to enforce litigant's rights under Rule 1:10-3 to

compel payment of the awards as directed in the May 2010 orders.

      As a result, on September 3, 2010, Judge Cavanagh ordered defendant, "as

attorney for the Estate" and "escrow agent," to "pay[,] out of the $200,000

escrow he [was] holding[,] a check to . . . Mary Beth Greenhalgh in the amount

of $17,000 and [a check] to . . . Richard B. Greenhalgh" in the amount of

$111,928.94.4 The order also directed defendant to pay Parsons and Nardelli


4
  There was a slight difference in the amounts to be paid to Richard Greenhalgh
between the May and the September 2010 orders, apparently due to a reduction
in Greenhalgh's counsel fees.
                                                                            A-3210-14T2
                                         6
$3,840 from the escrow account for counsel fees.          With interest, the total

judgment against the Estate increased to $132,968.94, and, pursuant to the

September 3, 2010 order, "all payments" were to be made by defendant "within

[ten] days of th[e] order," or the Greenhalghs "may seek relief under [Rule] 1:10-

3, to accomplish same." Defendant did not appear at the September 3, 2010

hearing.

      At some point, James Nardelli, a partner in Parsons and Nardelli, "became

fearful that the money that should have been in the escrow account was not

there." Thus, in order "to confirm that there was, in fact, $200,000 to secure the

judgment in favor of [their] client[s,]" the firm issued "a subpoena [to TD Bank]

for [defendant's] trust account records." Upon receipt of the records, Nardelli

learned that the current balance in the account was "approximately $91,000."

Nardelli noted "that there were a series of . . . withdrawals" for $500 and $1000

in "cash or checks payable to cash," which "was highly unusual" for an attorney

trust account. According to Nardelli, in his twenty years of "managing [his]

trust account," he had never made "a cash disbursement" because "[y]ou need to

have a record of what you do with your clients' funds."

      After receiving defendant's bank records, Nardelli promptly "prepared an

order to show cause . . . asking the [c]ourt to immediately restrain any further


                                                                          A-3210-14T2
                                        7
disbursements from [defendant]'s account and to order that those funds be

transferred to . . . [Nardelli's] firm's trust account for the benefit of [the

Greenhalghs]." In an order entered on October 6, 2010, Judge Honora O'Brien

Kilgallen granted the application, and "restrained" defendant "from making any

disbursements, distributions, withdrawals[,] or payments of any kind

whatsoever from his attorney trust account maintained at TD Bank . . . until

further [o]rder of this [c]ourt." Further, the order "[d]irected" TD Bank "to pay

all amounts contained in [defendant's] attorney trust account" to "Parsons and

Nardelli Attorney Trust Account" within "[forty-eight] hours . . . to be held in

escrow . . . until further [o]rder of this [c]ourt." Additionally, defendant was

ordered to appear on October 15, 2010, to "show cause why the temporary relief

provided . . . should not be continued and made permanent."

      On the October 15, 2010 return date for the order to show cause, defendant

failed to appear.   However, on October 14, 2010, defendant submitted a

certification in opposition to the motion and a request for an adjournment, which

was denied. In the certification, defendant conceded "that he was to retain an

amount of funds 'sufficient to cover any attorneys fees.'" However, according

to the certification, "his client [Connie Fowler-Minck] 'authorized' him to reduce

the amount of monies he was holding in escrow, and . . . accepted the


                                                                          A-3210-14T2
                                        8
responsibility to replenish the funds or pay any overage in the event they

exceeded the required amount." The certification further explained "that the

monies in the account now with Mr. Parsons, belong[ed] to the Estate and the

balance of monies [were] in the possession of Connie Fowler[-]Minck," who

was "still in possession of 'several hundred thousands of dollars for the sale of

the Marina property.'" Defendant concluded the certification by indicating that

he was "'at odds' with his client and 'seeking advice of counsel as to what to do

under the circumstances.'"

      After conducting the scheduled proceeding on October 15, 2010, on

November 4, 2010, Judge Cavanagh entered a memorializing order. In the

November 4, 2010 order, after recounting at length the history of the litigation,

the prior orders entered, none of which were challenged in court, defendant's

non-compliance, and the content of defendant's certification submitted in

opposition,5 Judge Cavanagh ordered defendant and Connie Fowler-Minck to

appear on November 19, 2010, "to address the . . . issues." Once again, on

November 19, 2010, defendant failed to appear.


5
    The November 4, 2010 order also recounted the certification submitted by
Theodore D. Parsons, Jr., a partner in Parsons and Nardelli, in support of the
application. Parsons passed away prior to the trial. However, his partner,
Nardelli, testified at the trial about the firm's involvement in the probate
litigation.
                                                                         A-3210-14T2
                                       9
      Teri Blesch, a financial analyst with the Monmouth County Prosecutor's

Office, analyzed defendant's attorney trust account bank records subpoenaed

from TD Bank. She testified that on July 6, 2009, the day before the closing of

the Avon Marina, defendant's trust account balance was $5.74. However, on

July 8, 2009, the day after the closing, two checks were deposited into the

account from Land Title Services Agency, one for $502,193.14, and the other

for $25,000.

      From July 15, 2009, to September 13, 2010, defendant made several

withdrawals from the account, including a wire transfer for approximately

$200,000 on or about September 4, 2009, which corresponded with the court's

August 28, 2009 order authorizing the reduction of the escrow amount to

$200,000.      After the wire transfer, the account balance was reduced to

$202,271.31. In addition to the wire transfer, from July 9, 2009, to September

8, 2010, there were 130 cash withdrawals from the account and two checks

defendant wrote to himself, all totaling $103,120.50. On May 13, 2010, when

the court awarded the fees and costs to the Greenhalghs, the balance in the

account was $107,096.54. On September 13, 2010, the deadline imposed by the

court for defendant to pay the total judgment against the Estate of $132,968.94,

the balance in the account was $91,555.79.


                                                                        A-3210-14T2
                                      10
        On November 14, 2012, defendant was indicted by a Monmouth County

grand jury. Count one of the two-count indictment alleged that

               between July 6, 2009[,] through November 19, 2010,
               . . . [defendant] did commit the crime of
               [m]isapplication of [e]ntrusted [p]roperty, by purposely
               or knowingly applying or disposing of property that
               was entrusted to him as a fiduciary, to wit: money,
               valued at $75,000 or more, belonging to individuals
               designated by [Judge Cavanagh], "In the Matter of the
               Estate of James Fowler, Deceased" upon agreement, in
               a manner which he knew was unlawful or involved
               substantial risk of loss or detriment to the owner[] . . . .

Count two of the indictment alleged that

               between July 6, 2009[,] through November 19, 2010,
               . . . [defendant] did commit the crime of [c]ontempt, by
               purposely or knowingly disobeying a judicial order[],
               to wit: orders entered by [Judge Cavanagh], In the
               Matter of the Estate of James Fowler, Deceased, . . .
               which were filed on August 28, 2009[,] and/or May 13,
               2010[,] and/or September 3, 2010, or by hindering,
               obstructing or impeding the effectuation of said order[]
               ....

Following the jury verdict, on December 19, 2014, the trial court sentenced

defendant to a seven-year term of imprisonment on the misapplication of

entrusted property charge and a concurrent eighteen-month term on the contempt

charge.6 This appeal followed.



6
    On January 14, 2015, defendant was granted bail pending appeal by the trial court.
                                                                                 A-3210-14T2
                                           11
                                            II.

      Defendant's argument in Point I attacks the sufficiency of the State's

proofs. Defendant asserts the "court was required to grant [his] motion for

judgment of acquittal because the State failed to present any evidence that . . .

[he] was 'knowingly' the escrow agent for the Greenhalgh[s,] . . . that he

'knowingly' diverted these funds for his personal use," or "that the 'benefit

derived' to [defendant] was greater than $75,000." Having set forth in detail the

facts established by the State at trial, upon which the jury could have based its

verdict, and having carefully reviewed defendant's argument in light of the

record and applicable law, we conclude that the argument has insufficient merit

to warrant discussion in a written opinion. R. 2:11-3(e)(2).

      Suffice it to say that defendant's motion for judgment of acquittal pursuant

to Rule 3:18-1 was properly denied under the standard set forth in State v. Reyes,

50 N.J. 454, 458-59 (1967), which we review de novo. State v. Dekowski, 218

N.J. 596, 608 (2014). There was adequate proof that defendant

            dispose[d] of property that [had] been entrusted to him
            as a fiduciary . . . in a manner which he [knew was]
            unlawful and involve[d] substantial risk of loss . . . to
            the owner of the property or to a person for whose
            benefit the property was entrusted whether or not
            [defendant] . . . derived a pecuniary benefit.

            [N.J.S.A. 2C:21-15.]

                                                                          A-3210-14T2
                                       12
      Further, the State presented sufficient evidence that the "benefit derived"

exceeded $75,000 to support a second-degree conviction. Ibid. The definition

of "'benefit derived' includes the value of all funds or property misapplied by

defendant."   Model Jury Charge (Criminal), "Misapplication of Entrusted

Property" (approved June 6, 2008); see also State v. Modell, 260 N.J. Super.

227, 251 (App. Div. 1992) (concluding "that, under the plain language of the

statute, the benefit defendant derived was that of the face amount of the funds

used and not merely the value of the use of the funds for the period of time they

were inappropriately used"). Similarly, the State presented sufficient evidence

that defendant "purposely or knowingly disobey[ed] a judicial order" to support

a contempt conviction. N.J.S.A. 2C:29-9(a).

                                           III.

      In Point II, defendant argues that by taking "judicial notice of Judge

Cavanagh's November 4, 2010 order, which was dispositive on the issue of

whether [defendant] or the Estate was to escrow the funds," the court "deprived

[defendant] of his Sixth Amendment right to confront his accusers." For the

same reason, defendant also argues that the court erred by "taking judicial

notice" of "Judge Kilgallen's October 6, 2010 order." Defendant did not object

to the admission of any of the other orders.

                                                                         A-3210-14T2
                                      13
      Pre-trial, the State subpoenaed Judges Cavanagh and Kilgallen to testify,

and the Attorney General, representing the judges, moved to quash the

subpoenas. Following oral argument, the court quashed the subpoenas, ruling

that "everything" the judges would testify to "[was] reflected in the record,"

which "[was] available to both parties." Thereafter, defendant objected to the

admission of Judge Kilgallen's October 6, 2010, and Judge Cavanagh's

November 4, 2010 orders. Relying on State v. Silva, 394 N.J. Super. 270 (App.

Div. 2007), defendant argued that the orders were hearsay and their admission

violated his Sixth Amendment right to confrontation. Defendant also asserted

that portions of the orders were cumulative, "prejudicial" to defendant, and not

"relevant to the State's proofs."

      The court overruled defendant's hearsay objection, determining that the

court could take judicial notice of the orders pursuant to N.J.R.E. 201, but "limit

it to the [c]ourt orders," rather than any discussions contained therein. In order

to meet the State's needs to "set[] forth" the court orders "with some specificity,"

as well as "defendant's needs not to have hearsay or opinions before the jury that

are not subject to appropriate examination," the court agreed "to admit factual

statements or orders" contained in the court orders but not "opinions of the

[c]ourt or . . . anyone else." According to the court,


                                                                            A-3210-14T2
                                        14
            [t]he ultimate determination of whether the order was
            violated is a decision for the jury to make and for
            [defense counsel] to argue to them, but the existence of
            the order and the fact that it is a legitimate . . . order is
            one that has to be argued by the State[] . . . .

      In response to defendant's objection that he was being deprived of the

opportunity to elicit "exculpatory information" from the judge on cross-

examination, the court responded that if defendant "subpoena[ed] the [j]udge for

[his] case, [his] interests might be different [than] the State's interests" and the

court "would certainly reconsider" its decision to quash the subpoena. The court

also rejected defendant's argument that the November 4, 2010 order was

cumulative or unduly prejudicial, explaining that

            a summary as set forth by a judge in an order is
            perfectly permitted and is an understandable vehicle for
            a jury to understand the context of the history of the
            orders and to understand the context of the [c]ourt's
            prior orders and subsequent orders and to make an
            honest, fair determination as to whether the order was
            violated by [defendant.]

      Further, to avoid "undue prejudice," the court ordered the redaction of

portions of the November 4, 2010 order, including the directive that defendant's

failure to appear at a future date would result in the court issuing a warrant for

his arrest to compel his appearance. Additionally, the court accepted the State's

concession that the recitation of the contents of both Parsons' and defendant's


                                                                            A-3210-14T2
                                        15
certifications in the November 4, 2010 order would not "be offered for the truth

of the matter stated," but "to show the conduct and the chronology." Defendant

neither sought to have the court reconsider its decision quashing the State's

subpoena, nor sought to call the judges as witnesses.

      N.J.R.E. 201(b) provides that "[f]acts which may be judicially noticed

include":

            (1) such specific facts and propositions of generalized
            knowledge as are so universally known that they cannot
            reasonably be the subject of dispute,

            (2) such facts as are so generally known or are of such
            common notoriety within the area pertinent to the event
            that they cannot reasonably be the subject of dispute,

            (3) specific facts and propositions of generalized
            knowledge which are capable of immediate
            determination by resort to sources whose accuracy
            cannot reasonably be questioned, and

            (4) records of the court in which the action is pending
            and of any other court of this state or federal court
            sitting for this state.

      Although N.J.R.E. 201(b)(1)-(3) "all require that[,] to be judicially

noticed[,] the facts cannot reasonably be questioned or disputed," N.J.R.E.

201(b)(4) "contains no restriction limiting its application to facts that cannot

reasonably be disputed or questioned." Silva, 394 N.J. Super. at 273-74. "In

determining the propriety of taking judicial notice of a matter," the "rules of

                                                                        A-3210-14T2
                                      16
evidence shall not apply except [N.J.R.E.] 403 or a valid claim of privilege."

N.J.R.E. 201(f).

      "The purpose of judicial notice is to save time and promote judicial

economy by precluding the necessity of proving facts that cannot seriously be

disputed and are either generally or universally known." Silva, 394 N.J. Super.

at 275 (citing RWB Newton Assocs. v. Gunn, 224 N.J. Super. 704, 711 (App.

Div. 1988)). However, judicial notice cannot be used "to circumvent the rule

against hearsay and thereby deprive a party of the right of cross-examination on

a contested material issue of fact." RWB, 224 N.J. Super. at 711 (citing People

v. Rubio, 139 Cal. Rptr. 750, 755-56 (Cal. Ct. App. 1977)). "[T]he doctrine also

cannot be used to take notice of the ultimate legal issue in dispute." Silva, 394

N.J. Super. at 275 (citing A&B Auto Stores of Jones St., Inc. v. City of Newark,

103 N.J. Super. 559, 567 (Law Div. 1968)).

      In Silva, we stated,

            a distinction must be drawn between taking judicial
            notice that a judge decided a case in [a] particular way
            or made a particular finding in favor of one of the
            parties and taking judicial notice that the judge's
            findings of fact must necessarily be true. Or stated
            slightly differently, there is a significant distinction
            between noticing that a judge ruled in favor of one of
            the parties and noticing that that party's testimony must
            have been truthful.


                                                                         A-3210-14T2
                                      17
            [Id. at 277-78 (citing Sosinsky v. Grant, 8 Cal. Rptr. 2d
            552, 562 (Cal. Ct. App. 1992)).]

      There, in a criminal prosecution for burglary, aggravated assault and

contempt, the trial court took judicial notice of another judge's factual finding

in a related domestic violence proceeding, in which the judge denied a final

restraining order, "finding that it would have been 'impossible' for [the]

defendant to have committed the assault alleged by the victim" because he could

not have been at the scene. Id. at 272. We concluded that the specific findings

of a domestic violence judge were not a proper subject for judicial notice

because "the domestic violence judge's findings were based upon evidence that

was vigorously contested in that proceeding at that time," "there [was] no

guarantee that they [were] in fact true," "the findings [could not] be immediately

verified through any source whose accuracy [could not] reasonably be

questioned," and "the fact findings deal[t] with one of the ultimate questions

confronting the criminal jury, whether defendant committed the assault in

question." Id. at 278.

      Similarly, in RWB, the trial court intended to take judicial notice of the

content of certifications filed in another case solely because they were included

in the court record and without regard to the fact that the certifications were

hearsay. 224 N.J. Super. at 710. As we explained in that case, "[a] court may

                                                                          A-3210-14T2
                                       18
take judicial notice that a certification has been filed. In addition, a court can

take notice of what is alleged in a certification, if the fact that the allegation has

been made is itself relevant." Id. at 710-11. However, "a court may not take

judicial notice of the contents of a certification for the purpose of determining

the truth of what it asserts simply because the certification has been filed with a

court and thus is part of a court record." Id. at 711.

      Here, we conclude that the October 6 and November 4, 2010 orders were

a proper subject for judicial notice, and we are satisfied that the court's

evidentiary ruling, to which we owe deference, State v. Nantambu, 221 N.J. 390,

402 (2015), was not "'so wide of the mark' as to result in a manifest injustice."

State v. J.D., 211 N.J. 344, 354 (2012) (quoting State v. Brown, 170 N.J. 138,

147 (2001)). The orders were based upon facts, rather than opinions, were

verified by other undisputed evidence in the record, and were redacted in parts

as required under N.J.R.E. 403, where the risk of undue prejudice substantially

outweighed the probative value. Further, although the orders directed defendant

to take certain actions, they never addressed defendant's intent or the

circumstances of his non-compliance, and the content of the certifications




                                                                              A-3210-14T2
                                         19
referenced in the November 4, 2010 order were not admitted for the truth of the

matter asserted.7

      Even if the judge erred in taking judicial notice of the orders, the orders

were admissible under the public records exception to the hearsay rule, which

permits the introduction of

            a statement contained in a writing made by a public
            official of an act done by the official or an act,
            condition, or event observed by the official if it was
            within the scope of the official's duty either to perform
            the act reported or to observe the act, condition, or
            event reported and to make the written statement.

            [N.J.R.E. 803(c)(8)(A).]

      We also reject defendant's argument that the "court's ruling admitting the

orders in evidence deprived [him] of his Sixth Amendment right to confront

witnesses." The principles embodied in the Sixth Amendment's Confrontation

Clause preclude the admission against a defendant of "[t]estimonial statements

of witnesses absent from trial," unless "the declarant is unavailable, and only

where the defendant has had a prior opportunity to cross-examine." Crawford

v. Washington, 541 U.S. 36, 59 (2004). Thus, the threshold issue implicating




7
  We note that defendant's certification was admissible as a statement by a party
opponent. See N.J.R.E. 803(b)(1).
                                                                         A-3210-14T2
                                       20
the right of confrontation is whether the statement admitted against the

defendant was "testimonial."

      "A statement is 'testimonial' if its 'primary purpose' [is] 'establish[ing] or

prov[ing] past events potentially relevant to later criminal prosecution.'" State

v. Bass, 224 N.J. 285, 314 (2016) (alterations in original) (quoting Bullcoming

v. New Mexico, 564 U.S. 647, 659 n.6 (2011)).             In other words, to be

testimonial, the statement must be made with the "primary purpose of creating

an out-of-court substitute for trial testimony." Ohio v. Clark, 576 U.S. __, 135

S. Ct. 2173, 2180 (2015).        In making that determination, although the

surrounding circumstances are relevant, it is the statement's primary purpose,

viewed objectively, that must be ascertained. Michigan v. Bryant, 562 U.S. 344,

359 (2011).

      "[A] statement cannot fall within the Confrontation Clause unless its

primary purpose was testimonial," and "[w]here no such primary purpose exists,

the admissibility of a statement is the concern of state and federal rules of

evidence, not the Confrontation Clause." Clark, 135 S. Ct. at 2180 (quoting

Bryant, 562 U.S. at 359). Thus, "business and public records 'are generally

admissible absent confrontation . . . because--having been created for the

administration of an entity's affairs and not for the purpose of establishing or


                                                                            A-3210-14T2
                                       21
proving some fact at trial--they are not testimonial.'" Bullcoming, 564 U.S. at

659 n.6 (alteration in original) (quoting Melendez-Diaz v. Massachusetts, 557

U.S. 305, 324 (2009)).

                                           IV.

      In Point III, defendant argues that because Monmouth County Assignment

Judge Lawrence M. Lawson recused himself from matters involving defendant

as a result of defendant filing a complaint against the judge, "[t]he indictment

returned against [defendant] is void ab initio" based on Judge Lawson's "conflict

of interest." Thus, defendant argues the "court erred by not dismissing the

indictment." We disagree.

      Pre-indictment, defendant filed a motion to compel Judge Lawson to

recuse himself from all matters involving defendant, and to transfer all matters

regarding defendant to another county, including the grand jury presentation,

due to a conflict of interest and the appearance of impropriety. Defendant

asserted recusal was warranted because, between 1993 and 1995, he had sued

and settled a federal lawsuit against Judge Lawson and the judiciary involving

the employment rights of certain judiciary employees.        On July 10, 2012,

following oral argument, Judge Thomas F. Scully determined that "Judge

Lawson [was] not overseeing the [g]rand [j]ury as it relate[d] to this matter in


                                                                         A-3210-14T2
                                      22
any way, shape[,] or form," and "has taken . . . measures to assure that that would

not occur well in advance of today's proceeding."

      The judge explained:

                   Prior to the commencement of this proceeding,
             [Judge Lawson] had assigned to [Judge Scully,] the
             Presiding Judge of the Criminal Division, . . . the
             obligation to resolve all questions and all issues
             associated with the presentation of this matter to the
             [g]rand [j]ury. Judge Lawson assigned this role
             pursuant to the applicable Court Rules to address all
             issues and question[s] relating to this defendant's
             [g]rand [j]ury presentment.

                    Nothing that has occurred with respect to the
             selection, the empaneling, the resolution of any issues
             regarding this [g]rand [j]ury has addressed specifically
             the facts of this case. The [g]rand [j]ury selection
             process, the empaneling process is not case specific,
             [and] does not advise [g]rand [j]urors . . . the cases they
             will be hearing.

                     Judge Lawson accordingly has at no time
             addressed this matter with any specificity and has, in
             fact, . . . removed himself from any direct or indirect[]
             oversight of this matter to the [g]rand [j]ury.

Judge Scully also denied defendant's request to transfer the case to another

county, rejecting defendant's distrust of "any Monmouth County Judge[]" and

assertion that "when . . . matters involved local attorneys," such transfers "were

routine." The judge noted that defendant provided "no . . . support in law, or in

fact," for his application.

                                                                           A-3210-14T2
                                        23
      After the indictment was returned and the case assigned to Judge Ronald

Lee Reisner for resolution, defendant filed another motion to transfer the case

to another county, and to compel Judge Reisner to recuse himself, based on

alleged animus directed at defendant by the judge arising from their involvement

in litigation while the judge was in private practice.     Although the judge

determined there was "no basis" for him to disqualify himself, on April 5, 2013,

prior to defendant being arraigned, Judge Reisner transferred the case to

Middlesex County. The judge reasoned that given the fact that defendant had

"practiced . . . for a number of years" and was "well known in [Monmouth]

county," as well as the "publicity" generated by the prosecution, a transfer was

warranted under the circumstances to ensure "a fair trial by fair and impartial

jurors."

      After the case was transferred to Middlesex County, defendant moved to

dismiss the indictment based on Judge Lawson's involvement in the grand jury

process after his recusal. On June 25, 2014, following oral argument, Judge

Bradley J. Ferencz denied the motion. 8 The judge rejected defendant's reliance

on In re Newman, 189 N.J. 477 (2006), in which a municipal court judge,


8
  We denied defendant's interlocutory appeal on August 28, 2014, and the
Supreme Court denied defendant's motion for leave to appeal on November 21,
2014.
                                                                        A-3210-14T2
                                      24
motivated by a desire to spare the defendant from having to return to court and

appear before a different judge, was disciplined for conducting an arraignment

of a defendant notwithstanding the existence of an acknowledged conflict of

interest. Judge Ferencz explained that while supervision of a grand jury "is

necessary to ensure [its] independence[,] . . . '[n]o judge presides to monitor its

proceedings,'" quoting State v. Murphy, 213 N.J. Super. 404, 411 (App. Div.

1986), aff'd, 110 N.J. 20 (1988). Instead, according to the judge, the supervisory

role of the Assignment Judge includes only "summoning . . . the grand jury,"

"charging the grand jury," "administering the oath," and "discharging the grand

jury at the end of their term."

      Judge Ferencz acknowledged that a "[d]efendant charged with an

indictment is entitled to [an] unbiased grand jury," and determined that "in this

case, there[] [was] no evidence that [defendant] did not get one." The judge

continued:

                    In fact, all parties agree . . . that it was not the
             functioning of the grand jury, or the charge of the grand
             jury, or the evidence presented before the grand jury,
             but the fact that Judge Lawson empaneled the grand
             jury that gives rise to the claim that he had no
             jurisdiction and the [claim of] bias and/or prejudice.




                                                                           A-3210-14T2
                                        25
However, according to Judge Ferencz, "the grand jury process went . . . without

a hitch, without incident, and without any questions of the grand jurors that

necessitated any judicial involvement whatsoever."

        Next, the judge addressed defendant's argument that given Judge Lawson's

recusal, his empaneling the grand jury "was a direct violation of [Rule 1:12-

3(a)],"9 which vitiated "every aspect of the case." Initially, the judge noted that

              this rule says any matter pending before the court.
              There was, at the time of this grand jury empanelment,
              no matter pending before the court. The matter had not
              yet been presented to the grand jury. And while
              everyone seem[ed] to be in agreement that the case
              would be presented to . . . one of these two grand juries,
              that was left in the hands of [the] Monmouth County
              [P]rosecutor's [O]ffice. And should they have chosen
              not to present it, or delay the presentation, Judge
              Lawson, and in fact the entire Monmouth County
              judiciary would have had no sway, impact, or influence
              over that decision.




9
    Rule 1:12-3(a) provides in pertinent part that

              [i]n the event of the disqualification or inability for any
              reason of a judge to hear any pending matter before or
              after trial, another judge of the court in which the matter
              is pending or a judge temporarily assigned to hear the
              matter shall be designated by the Chief Justice or by the
              Assignment Judge of the county where the matter is
              pending . . . .
                                                                            A-3210-14T2
                                         26
In fact, the judge pointed out that grand jury proceedings "are secret" and "are

known to the court only upon return and submission to the court of whatever the

grand jury returns[,] . . . no bill or true bill." See R. 3:6-8.

      Judge Ferencz further explained:

                   Defendant mischaracterizes the fact by stating
             that Judge Lawson empaneled the grand juries to hear
             the defendant's case. This was not an investigatory
             grand jury which is empaneled for the purposes of
             investigating a case. It was a standard . . . grand jury
             empanelment to sit [eighteen] weeks . . . , [one] day a
             week, and to get everything from drug cases, to
             homicides, to bad checks, to apparently [defendant's]
             matter.
                   ....

                   It is a simple fact that Judge Lawson had no direct
             contact with defendant's case. And his role in swearing
             in a jury and using standard language and form
             promulgated from the conference of Assignment
             Judges had absolutely no prejudicial affect, nor any
             affect whatsoever on this defendant. And no rational
             person would conceive that there's even an appearance
             of impropriety.

      Finally, in rejecting defendant's argument that "recusal mean[t] a conflict

of interest was found" and prejudice was "presumed," Judge Ferencz stated that

defendant "fail[ed] to acknowledge that Judge [Lawson] recused . . . himself

from hearing any matters specific to the defendant. He did not recuse himself

from empaneling any and all grand juries in Monmouth County." However,


                                                                         A-3210-14T2
                                         27
according to the judge, "any conflict that could have occurred" in connection

with the grand jury presentation of defendant's case "went to Judge Scully."

Judge Ferencz concluded:

                  It is clear that Judge [Lawson] did what [was]
            appropriate.      [Defendant's] name [was] never
            mentioned. . . . There simply [was] no contact, direct
            or even inferentially, with defendant's case.

                  There is a clear line drawn between a grand jury
            and [the] judiciary. And that line clearly separates any
            direct contact, administerial or otherwise, with Judge
            Lawson and this defendant.

      Following the jury verdict, defendant moved for reconsideration, arguing

"that there was involvement of Judge Lawson in the case that [they] were[] [not]

aware of . . . when [Judge Ferencz] ruled on the motion." Specifically, defendant

asserted that on July 9, 2012, during the grand jury presentation, the prosecutor

presented Judge Lawson with a grand juror's request to be excused because of

financial hardship, which Judge Lawson granted after questioning the juror.

Defendant asserted that his effort to obtain the voir dire transcript earlier was

further thwarted by Judge Lawson's involvement. Defendant argued that these

"particular factors justif[ied] the [c]ourt finding that Judge Lawson did, in fact,

exert jurisdiction," which was prohibited given his recusal, and, by extension,

voided all subsequent action in this case.


                                                                           A-3210-14T2
                                       28
      Following oral argument, on December 19, 2014, Judge Ferencz denied

the motion. The judge explained that "there should be at least some perceived

prejudice[,] [a]nd, having counted the votes," the judge concluded the excused

juror "was certainly a non-issue when it came to the ultimate decision as to

whether to indict." The judge rejected defendant's argument that "the rules . . .

wrest[] jurisdiction from this [c]ourt years after a non-prejudicial decision was

made." The judge posited:

            The issue, simply put, is, having recused himself from
            the case and sent it elsewhere, does that mean he's not
            permitted to hear other things coming from the grand
            jury that have nothing to do with [defendant's] case?
            Does it mean he abrogates all responsibilities . . . in his
            role as assignment judge? And I think the answer is
            just simply patently no.

      On appeal, defendant argues that because Judge Lawson recused himself,

"[Rule] 1:12-3 required him, as assignment judge, to relinquish jurisdiction of

the matter to the Chief Justice, who would have assigned an unbiased court to

preside over" the proceedings. However, "[i]nstead of relinquishing authority

of [defendant's] matter to the Chief Justice prior to the impaneling of

[defendant's] grand juries," Judge Lawson "presided over the grand jury

proceedings[,] assigning Judge Scully to answer any questions presented by the

grand jury during the presentment and then, after [defendant] was indicted,


                                                                          A-3210-14T2
                                       29
assign[ing] the matter to Judge Reisner . . . for resolution." Defendant urges the

remedy for Judge Lawson's transgression is dismissal of the indictment.

      "[T]he bedrock principle articulated in Canon 1 of the Code of Judicial

Conduct [is] that '[a]n independent and honorable judiciary is indispensable to

justice in our society.'" DeNike v. Cupo, 196 N.J. 502, 514 (2008) (third

alteration in original). "To that end, judges are required to maintain, enforce,

and observe high standards of conduct so that the integrity and independence of

the judiciary may be preserved."      Ibid. (internal quotation marks omitted).

"Judges are to act at all times in a manner that promotes public confidence, and

must avoid all impropriety and appearance of impropriety." Ibid. (emphasis and

internal quotation marks omitted).

      "'[I]t is not necessary to prove actual prejudice on the part of the court' to

establish an appearance of impropriety; an 'objectively reasonable' belief that

the proceedings were unfair is sufficient." Id. at 517 (quoting State v. Marshall,

148 N.J. 89, 279 (1997)). "That standard requires judges to 'refrain . . . from

sitting in any causes where their objectivity and impartiality may fairly be

brought into question.'" Id. at 514 (quoting State v. Deutsch, 34 N.J. 190, 206

(1961)). "In other words, judges must avoid acting in a biased way or in a

manner that may be perceived as partial. To demand any less would invite


                                                                            A-3210-14T2
                                       30
questions about the impartiality of the justice system and thereby 'threaten[] the

integrity of our judicial process.'" Id. at 514 (alteration in original) (emphasis

omitted) (quoting State v. Tucker, 264 N.J. Super. 549, 554 (App. Div. 1993)).

Nonetheless, a judge's involvement in "purely ministerial" and "[in]substantial"

acts "that do[] not involve the exercise of discretion," may not raise the same

concerns. Id. at 515.

      Here, defendant offers no support for his proposition that Rule 1:12-3

prohibited Judge Lawson from empaneling a grand jury or assigning other

judges to handle defendant's case, including the grand jury presentation. By its

plain language, Rule 1:12-3(a) requires the assignment judge or the Chief Justice

to designate another judge "to hear any pending matter before or after trial" if

the judge hearing the matter is disqualified.     Nor is there any support for

defendant's proposition that where the case is ultimately transferred to a

different county after indictment, but prior to arraignment, a conflict by Judge

Lawson creates a jurisdictional issue mandating the dismissal of the indictment

in the absence of any finding of prejudice, perceived or actual, in the grand jury

presentation. On the contrary, we are satisfied that Judge Lawson's ministerial

and insubstantial acts "did not 'substantially undermine' the objectivity of the

charging process or cause harm to the defendant." Murphy, 110 N.J. at 35.


                                                                          A-3210-14T2
                                       31
      Even "in the case of 'any error in the grand jury proceeding connected with

the charging decision,' the United States Supreme Court [has] held that a guilty

verdict 'rendered harmless' any such error." State v. Lee, 211 N.J. Super. 590,

599 (App. Div. 1986) (quoting United States v. Mechanik, 475 U.S. 66, 70

(1986)). Further, "[p]rocedural irregularities in a grand jury proceeding are

rendered harmless where defendant is ultimately found guilty by petit jury."

State v. Warmbrun, 277 N.J. Super. 51, 60 (App. Div. 1994) (quoting State v.

Ball, 268 N.J. Super. 72, 120 (App. Div. 1993), aff'd, 141 N.J. 142 (1995)).

                                            V.

      In Point IV, defendant argues that "[t]he prosecutor made numerous

remarks during his summation that were not supported by any evidence adduced

at trial, were inflammatory[,] and constitute plain error." Specifically, defendant

asserts that the prosecutor, without any witness testimony or supporting

evidence, stated or argued in summation that: (1) "[defendant's] defense was

'absurd'" and Judge Cavanagh "might not be presiding Chancery judge for very

long" if he "generate[d] an order" for Fowler-Minck to escrow the money in her

account; (2) "Judge Cavanagh ordered the money to be escrowed with

[defendant] because 'he trusted that it would be safe there' and that 'Judge

Cavanagh trusted him to do the right thing'"; (3) "'Judge Kilgallen told


                                                                           A-3210-14T2
                                       32
[defendant] over the phone' to appear at the October 15, 2010 hearing"; (4)

"everyone in the underlying chancery litigation knew that [defendant] was the

escrow agent"; and (5) "[defendant] was a 'fiduciary for the estate money of the

Estate of James Fowler.'"

      "Because [defendant] failed to object at trial, we review the challenged

comments for plain error." State v. Pressley, 232 N.J. 587, 593 (2018). "[W]hen

counsel does not make a timely objection at trial, it is a sign 'that defense counsel

did not believe the remarks were prejudicial . . . .'" Id. at 594 (quoting State v.

Echols, 199 N.J. 344, 360 (2009)). Thus, "[d]efendant's lack of objections . . .

weighs against defendant's claim that errors were 'clear' or 'obvious.' Indeed,

'[i]t [is] fair to infer from the failure to object below that in the context of the

trial the error was actually of no moment.'" State v. Nelson, 173 N.J. 417, 471

(2002) (second and third alterations in original) (quoting State v. Macon, 57 N.J.

325, 333 (1971)). "The failure to object also deprives the court of an opportunity

to take curative action." State v. Frost, 158 N.J. 76, 84 (1999).

      Here, defendant has not shown that any error was "'clearly and

unmistakably improper' and 'so egregious' that it deprived [him] of the 'right to

have a jury fairly evaluate the merits of his defense.'" Pressley, 232 N.J. at 593-




                                                                             A-3210-14T2
                                        33
94 (quoting State v. Wakefield, 190 N.J. 397, 437-38 (2007)). Regarding the

first challenged comment, the prosecutor stated:

            They want you to believe that Judge Cavanagh,
            [P]residing Chancery Court [J]udge[,] would say, you
            know what, there’s litigation. The people on one side
            of the litigation, the Greenhalghs, they weren’t paid in
            the closing. . . . They want to be paid. There's a dispute
            over the money. We have to have a hearing to
            determine if they're going to be paid, and if they are
            going to be paid, how much they're going to be paid.

                  ....

                   But, until we have that hearing, I think it's a good
            idea to put $400,000 in the estate account of one of the
            litigants, who doesn't want to pay the other litigant.
            That is what the defendant wants you to believe. I
            suggest to you that it is utterly absurd, flies in the face
            of commonsense, and, frankly, if Judge Cavanagh did
            generate an order like that, then he might not be
            [P]residing Chancery [J]udge for very long.

      As to the second challenged remark, the prosecutor stated:

            Remember the check, . . . Eugene M. LaVergne,
            Esquire, Trust Account. It didn't go to Connie Fowler-
            Minck, Estate Account. It went to Eugene LaVergne
            Trust Account. And . . . that's part of what is so
            upsetting, disturbing, [and] shocking about this case is
            because this attorney, an officer of the court, someone
            that Judge Cavanagh appointed to be the escrow agent
            to hold this money . . . . Why? Because he was an
            attorney, and it was going into his trust account. Judge
            Cavanagh trusted that it would be safe there . . . .

The prosecutor continued:

                                                                          A-3210-14T2
                                       34
            [W]hen you look at all the evidence in this case, you're
            going to see something very disturbing, that the
            defendant, an officer of the court, an attorney at law, a
            court ordered escrow agent[,] violated court orders,
            violated the relationship that he had with his client,
            both Connie Fowler-Minck and the Estate of James
            Fowler, didn't act as a fiduciary . . . , and he breached
            the trust that Judge Cavanagh had put in him on July
            6th of 2009, on August 28th of 2009, on May 13th of
            2010, on September 3rd of 2010. Judge Cavanagh
            trusted him to do the right thing. This case is all about
            him not doing that.

      As to the third challenged remark, referring to Judge Kilgallen's October

6, 2010 order, the prosecutor stated "Judge Kilgallen told [defendant] over the

phone, it[] [is] in the order, October 15th, be there. He does[] [not] show up."

As to the fourth challenged remark, referring to Judge Cavanagh's November 4,

2010 order, the prosecutor stated:

                   This is a long order, it goes on, but it's important
            for you to sit, digest this order, and talk about it,
            because when you read this order, there is no mistake.
            It is unavoidable that the defendant is the escrow agent.
            On this date, and through the entirety of this case, and
            nobody who was party to the litigation ever assumed
            anything otherwise.

                   And . . . when you go through all of these orders
            in the case, you'll see that Connie Fowler-Minck isn't
            ordered to do anything with escrow money, because
            she's not the escrow agent.

As to the fifth and final challenged remark, the prosecutor stated:


                                                                          A-3210-14T2
                                       35
                  The evidence, and a reasonable view of the
            evidence adduced during the course of this case, both
            through the exhibits, through the bank records, and
            through the testimony of the witnesses establish that
            [defendant], according to the indictment, was a
            fiduciary for the estate money of the Estate of James
            Fowler.

      "Prosecutors can sum up cases with force and vigor, and are afforded

considerable leeway so long as their comments are 'reasonably related to the

scope of the evidence presented.'" Pressley, 232 N.J. at 593 (quoting State v.

Timmendequas, 161 N.J. 515, 587 (1999)). "[I]f a prosecutor's arguments are

based on the facts of the case and reasonable inferences therefrom, what is said

in discussing them, 'by way of comment, denunciation or appeal, will afford no

ground for reversal.'" State v. Smith, 167 N.J. 158, 178 (2001) (quoting State

v. Johnson, 31 N.J. 489, 510 (1960)). Further, "[a] prosecutor is permitted to

respond to an argument raised by the defense so long as it does not constitute a

foray beyond the evidence adduced at trial." State v. Munoz, 340 N.J. Super.

204, 216 (App. Div. 2001); see State v. McGuire, 419 N.J. Super. 88, 145 (App.

Div. 2011) ("A prosecutor's otherwise prejudicial arguments may be deemed

harmless if made in response to defense arguments."). Indeed, "[a] prosecutor

may respond to defense claims, even if the response tends to undermine the

defense case." Nelson, 173 N.J. at 473.


                                                                        A-3210-14T2
                                      36
      Here, assessing the propriety of the prosecutor's comments "in the context

of the entire trial record," id. at 472 (citing State v. Morton, 155 N.J. 383, 419-

20 (1998)), we are satisfied that the prosecutor's comments did not exceed the

bounds of propriety. The prosecutor's comments were "reasonably related to the

scope of the evidence presented," Frost, 158 N.J. at 82, "based on the facts of

the case and reasonable inferences [drawn] therefrom," Smith, 167 N.J. at 178,

and "respon[sive] to defense claims." Nelson, 173 N.J. at 473. Moreover, the

court's final charge "to disregard the attorneys' comments on the evidence during

summation if those comments conflicted with [the jurors'] recollection of the

evidence," would "ameliorate potential prejudice." Frost, 158 N.J. at 86-87.

                                            VI.

      In Point V, defendant argues that the "court's erroneous instructions

permitted the jury to calculate alleged damages to the [E]state" instead of "the

Greenhalghs," which "permitted the jury to conclude that if [defendant] was

ordered to hold $200,000 in escrow by Judge Cavanagh and . . . only had $91,555

remaining in his account, the damage to the Estate was $108,445, which is a

second degree crime." According to defendant, if the court had instructed the

jury that "the Greenhalghs were the alleged victims as identified in the

indictment," then "the most the damages could have been were $41,413.15, the


                                                                           A-3210-14T2
                                       37
difference between what [defendant] had in his trust account and what was owed

to the Greenhalghs," thus reducing defendant's exposure to a third-degree crime.

      Having recited the indictment, which, contrary to defendant's assertion,

identified the Estate of James Fowler, we conclude that the argument has

insufficient merit to warrant discussion in a written opinion. R. 2:11-3(e)(2).

                                           VII.

      In Point VI, defendant argues, for the first time on appeal, that once

judicial notice was taken of the October 6 and November 4, 2010 orders, the

judge was required to instruct the jury, sua sponte, that "it may, but [was] not

required to, accept as established any fact which has been judicially noticed,"

pursuant to N.J.R.E. 201(g). Defendant is correct that the judge omitted the

charge. However, the rule presupposes that the judge informed the jury of the

facts which have been judicially noticed. Here, the October 6 and November 4,

2010 orders were moved into evidence along with all the other documentary

exhibits.10 The judge neither commented on the content of the orders nor

instructed the jury as required by N.J.R.E. 201(g). However, defendant did not




10
   As previously discussed, the orders were also admissible under the public
records exception to the hearsay rule, pursuant to N.J.R.E. 803(c)(8)(A).
                                                                         A-3210-14T2
                                      38
object to the omission. Thus, we review this issue under the plain error standard.

State v. Camacho, 218 N.J. 533, 554 (2014).

      Under that standard, "we may reverse only if the unchallenged error was

'clearly capable of producing an unjust result.'" Ibid. (quoting R. 2:10-2). In

the context of jury instructions, plain error is "[l]egal impropriety in the charge

prejudicially affecting the substantial rights of the defendant sufficiently

grievous to justify notice by the reviewing court and to convince the court that

of itself the error possessed a clear capacity to bring about an unjust result."

State v. Adams, 194 N.J. 186, 207 (2008) (quoting State v. Jordan, 147 N.J. 409,

422 (1997)). "The charge to the jury must be read as a whole in determining

whether there was any error." Ibid. Moreover, "[a]lthough arguments of counsel

can by no means serve as a substitute for instruction by the court, the prejudicial

effect of an omitted instruction must be evaluated in light of the totality of the

circumstances—including all the instructions to the jury, [and] the arguments of

counsel." Ibid. (alterations in original) (quoting State v. Marshall, 123 N.J. 1,

145 (1991)). "Nevertheless, because clear and correct jury instructions are

fundamental to a fair trial, erroneous instructions in a criminal case are 'poor

candidates for rehabilitation under the plain error theory.'"       Ibid. (quoting

Jordan, 147 N.J. at 422).


                                                                           A-3210-14T2
                                       39
      Here, while the judge erred in omitting the charge, the omission does not

rise to the level of plain error in the circumstances of this case. Because the

judge did not comment on the contents of the orders, the required instruction

regarding judicial notice would have been confusing to the jury. Further, instead

of being instructed that "it may, but [was] not required to, accept as established

any fact which has been judicially noticed," N.J.R.E. 201(g), the jury was

instructed to "consider only the facts which in [their] judgment have been proven

by the testimony of the witnesses and/or from the exhibits presented during the

course of this trial." We are satisfied that the omission in the instruction was

not "clearly capable of producing an unjust result." R. 2:10-2.

                                            VIII.

      In Point VII, defendant challenges his sentence as excessive, arguing the

"court erroneously applied the aggravating and mitigating factors ." We discern

no basis to intervene.

      "Appellate review of the length of a sentence is limited," State v. Miller,

205 N.J. 109, 127 (2011), and "is governed by an abuse of discretion standard."

State v. Blackmon, 202 N.J. 283, 297 (2010). We will

            affirm the sentence unless (1) the sentencing guidelines
            were violated; (2) the aggravating and mitigating
            factors found by the sentencing court were not based
            upon competent and credible evidence in the record; or

                                                                          A-3210-14T2
                                       40
            (3) "the application of the guidelines to the facts of [the]
            case makes the sentence clearly unreasonable so as to
            shock the judicial conscience."

            [State v. Fuentes, 217 N.J. 57, 70 (2014) (alteration in
            original) (quoting State v. Roth, 95 N.J. 334, 364-65
            (1984)).]

      Here, the court found aggravating factors three, N.J.S.A. 2C:44-1(a)(3)

(risk of "commit[ting] another offense"); four, N.J.S.A. 2C:44-1(a)(4) (taking

"advantage of a position of trust or confidence"); nine, N.J.S.A. 2C:44-1(a)(9)

("need for [deterrence]"); and ten, N.J.S.A. 2C:44-1(a)(10) ("fraudulent or

deceptive practices committed against any department or division of State

government").

      As to factor three, the judge explained

            Rarely has this [c]ourt seen or observed such
            obstinance, arrogance, narcissistic comments, and
            failure to accept responsibility for one’s conduct. I sat
            through this trial. . . . [T]here is no question in my
            mind[] . . . that you deliberately stole money and, quite
            frankly, I see nothing in your character and attitude that
            leads me to believe you wouldn't do it again if afforded
            the opportunity.

As to aggravating factor four, the court found "a breach of trust" based on

defendant's position "as an attorney." As to aggravating factor nine, the court

found a "need" for both general and specific deterrence. The court found



                                                                           A-3210-14T2
                                        41
aggravating factor ten based on defendant's violation of duly issued court orders

and directives.

      The judge also found mitigating factors seven, N.J.S.A. 2C:44-1(b)(7)

("led a law-abiding life for a substantial period of time"); and eight

("circumstance[] unlikely to recur"). Regarding mitigating factor seven, the

court noted that while defendant had prior contacts with the criminal justice

system dating back to 1998, other than one disorderly person offense, the

charges resulted in "dismissals." As to mitigating factor eight, the court noted

that while defendant may "commit some other theft" in the future, he would

never again be appointed "as an escrow agent by the court." However, the court

did not "put a lot of weight" on mitigating factor eight. The court determined

that the "aggravating factors substantially outweigh[ed] the mitigating factors."

      Defendant argues that the proper application of the factors should have

resulted in a five-year sentence on the misapplication of entrusted property

charge instead of the seven-year term imposed. However, the sentence imposed

accounted for the significant weight given the applicable aggravating factors

relative to the mitigating factors.   See Fuentes, 217 N.J. at 73 ("[R]eason

suggests that when the mitigating factors preponderate, sentences will tend

toward the lower end of the range, and when the aggravating factors


                                                                         A-3210-14T2
                                      42
preponderate, sentences will tend toward the higher end of the range." (quoting

State v. Natale, 184 N.J. 458, 488 (2005))).

      Affirmed. The matter is remanded to the trial court for the execution of

the sentence. We do not retain jurisdiction.




                                                                       A-3210-14T2
                                      43